Citation Nr: 1634784	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969 and from May 1974 to September 1992.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that the Veteran has filed a timely notice of disagreement (NOD) in March 2016 with regards to the February 2016 RO rating decision that denied his claim for entitlement special monthly compensation based on aid and attendance/housebound.  The RO has received the Veteran's NOD and is processing this matter.  


FINDINGS OF FACT

1.  A May 2001 rating decision denied the Veteran's claim for entitlement to service connection for a sleep apnea.  The Veteran did not appeal the decision, and that decision is final.

2.  The additional evidence presented since the May 2001 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence has not been received, and the criteria for reopening the claim for service connection for sleep apnea have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2015).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claim decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  

New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A May 2001 RO rating decision denied service connection for a sleep apnea on the bases that there was no evidence that the disability was related to or onset during the Veteran's active service.  The Veteran did not appeal that decision and that decision is final. 38 U.S.C.A. § 7104 (West 2014).

At the time of the May 2001 rating decision, the RO denied service connection of sleep apnea on the basis that there was no evidence in the service treatment records of reports or diagnosis of sleep apnea.  It was also noted that he Veteran was first assessed with probable sleep apnea in 1997 and that diagnosis was confirmed after a sleep study in 1998. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The evidence added to the claims file since the May 2001 RO decision consists of VA treatment records and private treatments records.  These records show treatments for conditions other than sleep apnea, although the Veteran's sleep apnea is noted throughout these medical records.  Additionally, the Veteran has also resubmitted duplicative private medical records from Dr. J.W and Dr. D.C. that diagnosed the Veteran with sleep apnea in May 1998.  

The medical evidence received since the RO's May 2001decision which was not of record at the time of the May 2001 RO decision is new within the meaning of 38 C.F.R. § 3.156 (2015).  However, the evidence is not material.

None of the evidence submitted after the May 2001 rating decision relates to an unestablished fact, which in the case would be evidence that sleep apnea was incurred in or due to active service.  There is no new evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a sleep apnea.  The new evidence does show continued treatment for sleep apnea but continued treatments are generally insufficient to reopen a claim for service connection.  Cornele v. Brown, 6 Vet. App. 59 (1993).  Additionally, none of the evidence shows that the Veteran received a continuity of treatment for a sleep apnea after separation from service in 1992 to 1997, which is when he was first assessed with probable sleep apnea.  Furthermore, none of the new evidence includes a competent opinion which relates sleep apnea to service. 

The Board does note that the Veteran referenced an article from the VPHS Health Care: Penn Today- Obstructive Sleep Apnea, that reported that "sleep apnea often goes undiagnosed" in his December 2011 VA Form 9.  The Veteran also noted that according to a report of the National Sleep Commission "physicians tend not to ask their patients about sleep."  The Board finds that the Veteran's statements and references to sleep apnea studies and reports while new are not material.  The referenced articles and studies report general information regarding sleep apnea but, this evidence, by itself or when considered with evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim as the evidence does not show that the Veteran had onset of sleep apnea during active service or that it was caused by an event, injury, or disease during active service.  

The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156 (2015).  Therefore, the claim of entitlement to service connection for sleep apnea is not reopened.

The Board notes that the Veteran has submitted statements that his sleep apnea is related to active service.  The Board finds that the Veteran is a lay person and that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to provide evidence as to more complex medical questions, such as to the diagnosis of sleep apnea that may be related to his service, particularly in light of the absence of medical evidence or a supportive medical opinion.  Therefore, those statements are not competent evidence.  In addition, those statements are cumulative of contentions considered at the time of the previous final decision.  The new evidence fails to demonstrate that sleep apnea is related to active service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for sleep apnea is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

As new and material evidence has not been submitted, the request to reopen the claim for service connection for sleep apnea is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


